Citation Nr: 9902801	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-17 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle 
fusion, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total evaluation based on the 
period of hospitalization from June 3, 1990, to June 5, 1990.

3.  Entitlement to an extension of a temporary total 
evaluation for convalescence beyond February 29, 1992.

4.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date prior to September 13, 
1991, for a grant of service connection for osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to June 
1984, and for three years and six months prior thereto.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from January 1991, March 1992, and April 
1994 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama (RO).  The 
development requested by the Board in a June 1995 remand has 
been completed.  

The Board notes that based on its disposition of the 
veterans right ankle increased evaluation claim, outlined 
below, the issues of entitlement to a temporary total 
evaluation based on the period of hospitalization from June 
3, 1990, to June 5, 1990, and entitlement to an extension of 
a temporary total evaluation for convalescence beyond 
February 29, 1992, are moot and no longer before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veterans right ankle disability, which is ankylosed 
in dorsiflexion between 0 and 10 degrees, renders him 
unemployable. 

2.  The veterans osteomyelitis has been active within the 
past five years.

3.  The RO received the veterans claim for service 
connection for osteomyelitis on September 13, 199, several 
years after his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for right ankle 
fusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5270 (1998).

2.  The criteria for a 20 percent evaluation for 
osteomyelitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5000 
(1998).

3.  The requirements for an effective date prior to September 
13, 1991, for a grant of service connection for osteomyelitis 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 
C.F.R. §§ 3.151, 3.160, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran contends that the evaluations assigned for his 
right ankle fusion and osteomyelitis should be increased to 
reflect more accurately the severity of his symptomatology.  
The Board acknowledges the veterans contention; however, it 
must first decide whether the veteran has submitted well-
grounded claims within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and if so, whether the VA has properly assisted 
him in the development of his claims.  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As the veteran in this case has claimed that his 
right ankle fusion and osteomyelitis have worsened, his 
claims are deemed well grounded.  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veterans service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A.  Right Ankle

By rating decision dated August 1984, the RO granted the 
veteran service connection and assigned him a 20 percent 
evaluation for a right ankle disability.  That evaluation 
still remains in effect.  Where entitlement to compensation 
has been established and an increase in the disability 
evaluation is at issue, the present level of disability is of 
primary concern.  However, documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran claims that his right ankle disability hinders 
his ability to walk and renders him unemployable.  According 
to 38 C.F.R. § 4.71a, Diagnostic Code 5270, pursuant to which 
the veterans 20 percent evaluation is assigned, a 20 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion, less than 30 degrees.  A 30 percent evaluation 
requires ankylosis of the ankle in plantar flexion, between 
30 and 40 degrees, or in dorsiflexion, between 0 and 10 
degrees.  A 40 percent evaluation requires ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

During VA examinations in March 1994, November 1995 and July 
1997, the veterans right ankle was shown to be immobile; he 
had plantar flexion and dorsiflexion on the right to 0 
degrees.  On range of motion testing during a VA examination 
in February 1998, the veteran had dorsiflexion on the right 
to 3 degrees.  The examiner diagnosed surgical ankylosis of 
the right ankle.  Based on the aforementioned findings, which 
confirm ankylosis of the right ankle in dorsiflexion between 
0 and 10 degrees, a 30 percent evaluation is warranted 
pursuant to Diagnostic Code 5270.  Despite the fact that the 
veteran has had his right ankle evaluated on numerous 
occasions since he filed his claim for an increased 
evaluation in 1990, he has never been shown to have ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Therefore, a 40 
percent evaluation is not assignable under Diagnostic Code 
5270.

The 30 percent evaluation now assigned for the veterans 
right ankle disability under Diagnostic Code 5270 adequately 
accounts for the additional functional loss that has been 
shown to be due to right ankle pain.  In July 1997, a VA 
examiner indicated that the veterans functional loss due to 
right ankle pain was minimal.  According to findings noted by 
that examiner the pain caused immobility only.  In February 
1998, a VA examiner objectively confirmed painful motion and 
weakness.  However, he noted that the veterans motion 
stopped when the pain began, and that the veteran had no 
edema, effusion, instability or abnormal motion.  As the 
criteria for a 30 percent evaluation under Diagnostic Code 
5270 clearly contemplate limited motion/immobility, the next 
higher evaluation under that code is not assignable under 
38 C.F.R. §§ 4.40, 4.45, absent evidence of additional 
functional loss due to pain.

The Board has reviewed the evidence with respect to the 
effect this disability has on the earning capacity of the 
veteran, see 38 C.F.R. §§ 4.1, 4.2, 4.41.  Based on that 
review, the Board finds that the schedular criteria in this 
case are inadequate to evaluate fully the veterans right 
ankle disability.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, 
regulations authorize the RO to refer the case to the 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the court has 
also held that the Board is not precluded from raising, and 
is in fact obligated to raise, the question of the 
application of that regulation, and that any grant of an 
extraschedular rating by the Board would be no more than 
harmless error, causing no prejudice to the veteran.  See 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Beverly v. Brown, 
9 Vet. App. 402, 406 (1996).  

In this case it is clear that the veterans right ankle 
disability causes marked interference with employment (beyond 
that contemplated by the assigned evaluation), thereby 
rendering impracticable the application of the regular 
schedular standards.  In February 1998, during a VA 
examination, the veteran indicated that he had been unable to 
work since 1990, when he was employed as a security guard.  
That assertion is supported medically.  By letter dated 
January 1995, Hisham Hakim, M.D., wrote that the veteran was 
unable to hold a labor job.  His opinion was based on 
findings related to the veterans right ankle, hip and leg.  
In November 1995, a VA examiner opined that, based on the 
history of the veterans right ankle disability and 
associated clinical findings, the veteran had been unable to 
engage in a gainful occupation since his 1990 surgery.  In 
addition, a VA examiner opined in July 1997 that the 
veterans allegation of being unable to work since the 1990 
biopsy and casting sounded reasonable in view of the clinical 
findings, and that the veterans ability to walk or stand for 
prolonged periods was limited.  

In light of the fact that the veterans right ankle 
disability has been shown by physicians to cause total 
interference with employment, the Board finds that a 100 
percent evaluation is warranted on an extraschedular basis.  
The veterans claim for an evaluation in excess of 20 percent 
for right ankle fusion is therefore granted.

B.  Osteomyelitis

By rating decision dated April 1994, the RO granted the 
veteran service connection for osteomyelitis.  It assigned 
him a 10 percent evaluation for that disorder based on 1988 
x-rays, a 1991 bone scan, and 1993 and 1994 findings of 
swelling, pain and limited motion.  That evaluation remains 
in effect.  In May 1994, the veteran requested an increase in 
the evaluation assigned for his osteomyelitis on the basis 
that it was more than 10 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5000, pursuant to 
which the veterans 10 percent evaluation is assigned, a 10 
percent evaluation is warranted for inactive osteomyelitis, 
following repeated episodes, without evidence of active 
infection in the past five years.  A 20 percent evaluation 
requires acute, subacute or chronic osteomyelitis with 
discharging sinus or other evidence of active infection 
within the past five years.  A 30 percent evaluation is 
warranted when there is definite involucrum or sequestrum, 
with or without discharging sinus, and a 60 percent 
evaluation is warranted where there are frequent episodes, 
with constitutional symptoms.  A 100 percent evaluation 
requires osteomyelitis of the pelvis, vertebrae, or extending 
into major joints, or with multiple localization or with a 
long history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional symptoms.

The veteran contends that his osteomyelitis was active within 
the last five years.  Outpatient treatment and 
hospitalization records confirm that the veteran has had 
repeated episodes of osteomyelitis since 1990.  According to 
VA medical records, the veteran received treatment and was 
hospitalized for osteomyelitis in 1993.  In July 1993, a 
private physician, Graham L. Howorth, M.D., indicated that 
the veteran had no active osteomyelitis.  However, during a 
VA hospitalization in August 1993, drainage from the lateral 
aspect of the ankle was noted.  Moreover, a report of VA 
examination discloses complications of the veterans right 
ankle disability by osteomyelitis in March 1994, and April 
1995 records from Dr. Howorth confirm the presence of 
osteomyelitis.  In July 1997, during a VA examination , the 
veteran reported that he had had episodes of osteomyelitis in 
1986, 1991 and 1993, but no draining for one and a half 
years.  A report of bone imaging showed no evidence of 
osteomyelitis. 

Based on the evidence, particularly the March 1994 report of 
VA examination and Dr. Howorths records, it is clear that 
the veterans osteomyelitis has been active within the past 
five years.  As alleged by the veteran, although his 
osteomyelitis has been inactive since approximately December 
1996, he had an active episode as recent as April 1995, less 
than five years ago.  Accordingly, a 20 percent evaluation is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5000.  The 
criteria for a 30 percent evaluation have not been met, 
however, as the evidence does not disclose that the veteran 
has frequent episodes of osteomyelitis.  As previously noted, 
his osteomyelitis has remained inactive since approximately 
December 1996.  As the veterans disability picture more 
nearly approximates the criteria required for a 20 percent 
evaluation, the veterans claim for an increased evaluation 
for osteomyelitis must be granted to the 20 percent level.

II.  Earlier Effective Date

The veteran also contends that the effective date for the 
grant of service connection for osteomyelitis should be June 
27, 1984, the day after he was discharged from service, as 
osteomyelitis was present at that time.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  However, the 
effective date of an award of disability compensation shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service.  38 C.F.R. § 
3.400(b)(2)(i).

Claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word specifically, and 
that making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Courts precedents and public policies underlying the 
statutory scheme).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a).

There is no evidence of record that the veteran submitted an 
original claim for service connection for osteomyelitis, 
informal or otherwise, prior to September 13, 1991.  In July 
1984, the RO received a VA Form 21-526e (Veterans 
Application for Compensation or Pension at Separation from 
Service) from the veteran, which referred to degenerative 
arthritis of the right ankle, not osteomyelitis.  Thereafter, 
in June 1990, August 1990, March 1991, and June 1991, the 
veteran submitted informal claims for other benefits, none of 
which referred to osteomyelitis.  On September 11, 1991, the 
RO received a letter from the veterans representative, which 
indicated that the veteran had been diagnosed with 
osteomyelitis and was concerned about his right ankle 
increased evaluation claim.  The representative specifically 
noted that the attached information should be reviewed for 
the purpose of reconsidering the veterans right ankle claim.  
A separate claim for service connection for osteomyelitis was 
not asserted with or without specificity.  

On September 13, 1991, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran in which he 
noted that he had osteomyelitis of the ankle.  As this 
document was construed by the RO as an original claim of 
entitlement to service connection for osteomyelitis, 
September 13, 1991 must be accepted as the date of the claim 
for purposes of determining an effective date.  

The Board acknowledges the veterans contention that the 
effective date for the grant of service connection should be 
June 27, 1984, the day after he was discharged from service.  
However, although it has been established that the veterans 
osteomyelitis was incurred in service, the effective date of 
service connection for that disability cannot be the day 
following separation from active service because a claim for 
service connection for osteomyelitis was not received within 
one year of separation from service.  See 38 C.F.R. § 
3.400(b)(2)(i).

Accordingly, the Board finds that an effective date prior to 
September 13, 1991, for a grant of entitlement to service 
connection for osteomyelitis is not warranted.  The veterans 
claim for that benefit must therefore be denied.





ORDER

A 100 percent evaluation for right ankle fusion is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

A 20 percent evaluation for osteomyelitis is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.

An effective date prior to September 13, 1991, for a grant of 
service connection for osteomyelitis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
